Citation Nr: 1412819	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  07-30 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine

THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to August 16, 2005, and in excess of 20 percent from August 16, 2005, for chronic low back strain with lumbar degenerative disc disease, to include consideration of whether a separate rating is warranted for neurological impairment of the right and left lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel

INTRODUCTION

The Veteran had active military service from July 2003 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 and December 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

The appeal was remand by the Board for development in June 2011.  Based on the requested development and examination of the Veteran in November 2011, the Appeals Management Center (AMC) in May 2012 granted the Veteran a 20 percent disability rating for her chronic low back strain without radiculopathy with lumbar degenerative disc disease, effective from August 16, 2005.  The May 2012 rating decision assigned an effective date of August 16, 2005, based on the determination that materials received in August 2005 constituted a claim for increase.  The Board however, interprets the documentation received as new and material evidence, which relates to the initial rating decision in July 2005 and the original claim received in October 2004.  38 C.F.R. § 3.159(b) (2013).  The period on appeal, thus extends to September 1, 2004 (the day following the Veteran's discharge from service). 

The Board observes that although the issue of service connection for a disability manifested by chronic pain in the hip, tingling in the thighs, and shooting pain down through the thighs is on appeal, the issue is moot and no controversy exists.  Note (1) of the General Rating Formula for Diseases and Injuries of the Spine states that any associated objective neurologic abnormalities should be evaluated separately, under an appropriate diagnostic code when evaluating the spine.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2013).  Thus, the Veteran's manifestations of chronic pain in the hip, tingling in the thighs, and shooting pain down through the thighs are contemplated by the criteria for a separate based on neurological abnormalities (pursuant to the general rating formula), and are associated with the Veteran's low back strain with lumbar degenerative disc disease; for which service connection has been already been established.  As a result, in light of the favorable decision herein to assign separate ratings for the neurological impairment involving the right and left lower extremities, as manifestations associated with the Veteran's service-connected lumbar spine disability, the relief sought on appeal has been accomplished.  Accordingly, the Board will construe the issues on appeal to be those listed on title page.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.   


FINDINGS OF FACT

1.  Since the grant of service connection, the Veteran's chronic low back strain with lumbar degenerative disc disease approximates forward flexion greater than 30 degree but not greater than 60 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2.  The Veteran has manifested neurological impairment of the bilateral lower extremities, associated with the service-connected chronic low back strain with degenerative disc disease, which is moderate in degree.


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent rating, but not higher, for chronic low back strain with lumbar degenerative disc disease, from September 1, 2004, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2013).

2.  The criteria for a separate 20 percent rating, but not higher, for neurological impairment of the right lower extremity, from September 1, 2004, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.124a, Diagnostic Code 8620 (2013).

3.  The criteria for a separate 20 percent rating, but not higher, for neurological impairment of left lower extremity, from September 1, 2004, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.124a, Diagnostic Code 8620 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).

The appeal arises from a disagreement with an initial rating decision in July 2005 and a readjudication by the RO based on new and material evidence received within one year in December 2005, which granted service-connection for chronic low back strain with lumbar degenerative disc disease at 10 percent disabling. The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The duty to assist the Veteran has also been satisfied in this case. The RO has obtained the Veteran's available service treatment records, as well as her post service medical records, and private records from Primecare family practice, Southern Maine Medical Center, and University Health Care. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A VA Spine, and Thigh and Hip Disability Benefits Questionnaire (DBQ) were conducted in November 2011.  38 C.F.R. § 3.159(c)(4).

At the DBQs provided in November 2011 the examiner reviewed the Veteran's complaints, medical history, conducted a physical examination and gave a diagnosis.  Since the examinations included sufficient detail as to the current severity of the Veteran's chronic lumbosacral strain with lumbar degenerative disc disease and neurological manifestations, the Board concludes that the examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Additionally, the prior remand instructions were substantially complied with for the Veteran's claims on appeal.  The June 2011 Board remand instructions stated that the Veteran was to receive an examination in order to determine the etiology of the Veteran's hip pain, tingling in the thighs, and shooting pain in her thighs, and also to determine the severity of the Veteran's chronic lumbosacral strain.  The examiner followed the Board remand instructions and answered the requested medical questions.  The Veteran was provided with DBQs in November 2011 and the examiner answered the requested questions.  Specifically, the examiner stated that he reviewed the Veteran's service medical records, computerized medical record, and the private medical notes of record were reviewed.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Initial Rating Claim

The Veteran was assigned a 10 percent rating for her chronic low back strain with lumbar degenerative disc disease in a July 2005 rating decision which was continued in a December 2005 rating decision.  In May 2012 the AMC granted the Veteran a 20 percent disability for chronic low back strain with lumbar degenerative disc disease effective from August 16, 2005.  The Veteran seeks an increased initial rating.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his/her ability to function under the ordinary conditions of daily life, including employment, by comparing his/her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In evaluating increased rating claims staged ratings must be considered.  Id. at 509-10. 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

The Veteran's lumbar spine condition is rated as 10 percent disabling prior to August 2006, and as 20 percent disabling from August 2005, pursuant to the diagnostic code for chronic lumbosacral strain with lumbar degenerative disc disease in accordance with the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  A 20 percent evaluation is warranted for flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 30 percent evaluation is warranted for forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine.  Id.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  Id.  Any associated objective neurologic abnormalities should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. At 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance." Id., quoting 38 C.F.R. § 4.40.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Background:  In her October 2004 Claim, the Veteran stated she injured her lower back due to a fall down a flight of stairs in January 2004, and that she continues to suffer from chronic back pain, hip pain, with tingling and shooting pain in the thighs since her fall. 

The service treatment records disclose that in January 2004, the Veteran injured her low back when she fell down a flight of stairs; the diagnosis was of a low back contusion. The Veteran spent four days in the hospital, and x-rays taken of her lower back were negative for lordosis. When she was seen in February 2004, the Veteran complained that she suffered from low back pain as a result of carrying heavy equipment; that her spine was tingling; that she had numbness/tingling in both thighs; and that her hip made a "popping" sound when performing heel slides. The physical examination revealed that the Veteran's lower extremity was within normal limits but guarded; the diagnosis was of low back pain with no specific signs of a radicular injury. In April 2004, the Veteran continued to complain of pain shooting down her lower back and tingling in her thighs. 

In a May 2004 Report of Medical History, the Veteran noted she fell down some stairs while wearing all of her TA-50 gear in January 2004, and since that time, she has been suffering from constant back pain that is so severe at times that it wakes her up at night. The Veteran elaborated that she suffered from recurring tingling in her thighs since her fall; that she has impaired use in her legs as her range of motion has been severely impaired; and that she was found to have unaligned hips in addition to her back being "messed up" since her fall. The Veteran relayed that it hurts for her to stand up straight, to walk or do any type of activity that involves using her lower back. The Veteran also stated that as a result of the injury to her lower back, she was unable to perform her military occupational specialty (MOS) as a truck driver, because her duties required a large of range of motion of her lower back.  A magnetic resonance image (MRI) was taken of her spine, which revealed L4-L5 mild degenerative disc disease with posterior central disc protrusion, but no nerve root compression or central canal stenosis.  In July 2004, a diagnosis of low back pain was noted.  In August 2004, the Veteran related a history of a prior back injury in January 2004.  She complained of pain in the lower extremities and hip instability.  It was noted that the Veteran described increased leg pain when walking, that her shins were hurting, and that she had difficulty walking for a prolonged period. The assessments were of low back pain, hip pain, and shins splints with a psychosomatic component. 

VA conducted an examination of the Veteran in December 2004. The Veteran complained of constant, severe and unremitting low back pain, which at times radiated into either or both lower extremities, anteriorly and posteriorly. She related that she experiences pain when sitting or standing; and as a result, she could not stand up, sit up straight, or lay comfortably. The Veteran reported that she experiences occasional pain flare-ups, in which she had had excruciatingly painful spasms in her lower back and buttocks. The Veteran also related that her hips felt stiff most of the time, and that weight-bearing intensified her discomfort. Upon physical examination, the examiner noted that the Veteran was seven months pregnant, thereby making it difficult for the VA examiner to give a proper evaluation of the Veteran. The examination of the low back revealed horizontal pelvic crests, and that there was an exaggerated lumbar curve associated with her pregnancy. There was no discernible lumbar spasm; however, there was marked discomfort upon palpation of the spinous processes of the lower lumbar spine. The range of motion of the lumbar spine was flexion to 40 degrees with pain, hyperextension to 5 degrees with pain, lateral flexion to 20 degrees with pain, and rotation was not attempted. The straight leg raises were to 20 degrees, bilaterally, with expressions of excruciating pain in the lower back. The deep tendon reflexes were brisk and normal, and the Veteran was found to be neurologically intact in the lower extremities. The examination of the hips was unrewarding, because the Veteran could not lie comfortably on the examining table due to the severity of her pain. The diagnosis was of a chronic lumbosacral strain without evidence of radiculopathy. As for the Veteran's hip pain, the VA examiner stated that he could not adequately evaluate the Veteran due to the severe pain and her pregnancy. Having said that, the VA examiner remarked that the Veteran's hip complaints were somewhat vague in that her complaints involved groin pain front and back. The VA examiner noted no dislocation or subluxation of the Veteran's hips. 

January 2005 private medical records reveal that Dr. S.G., D.O. diagnosed the Veteran with somatic dysfunction of the lumbar spine, sacrum, pelvis and lower extremities, status post traumatic fall from January 2004, with symptoms significantly exacerbated with her current pregnancy.  Dr. S.G. also indicated a diagnosis of radiating low back pain with difficulty positioning the Veteran to help to reduce any of the strain patterns. Dr. S.G. commented that the Veteran had remarkably flattened lumbar lordosis. 

A March 2005 private postural radiology study of the Veteran's lumbar spine indicated an unleveling of the Veteran's sacral base by five millimeters with no significant scoliosis. The Veteran started a course of heel lift therapy as a result of this study. 

June 2005 VA x-ray records of the Veteran's hips and lower extremities indicated no abnormalities present. Furthermore, VA radiographs of the Veteran's left and right hips revealed no fractures, dislocations, osseous erosions or soft tissue abnormalities. 

The Veteran participated in another VA examination in June 2005. The Veteran was no longer pregnant when this examination took place. The Veteran reported constant lower back pain with associated pain into both lower extremities as far down as to her ankles. The Veteran described the pain in her lower back and lower extremities as "pressure," "stinging" and "burning." The Veteran reported she experienced flare-ups of her lower back pain and these flare-ups are triggered when she makes a slight bending motion. The Veteran stated she was unable to move for a couple of days until she received trigger point injections for the pain. The Veteran also reported diffuse pain from her lower back down into her thighs. The Veteran did not describe any swelling, increased heat or redness or locking of her hips, but rather, said she experienced fatigability with weight-bearing. The Veteran also reported no episodes of hip dislocation or subluxation. 

Upon physical examination of the Veteran's lumbar spine, the Veteran was unable to stand fully erect as she assumed a slightly flexed position at 10 degrees forward bending. The Veteran's pelvis crests appeared to be horizontal. Range of motion of the Veteran's lumbar spine included flexion between 10 and 30 degrees with pain; hyperextension to 10 degrees with pain; sidebending to either side to 20 degrees with pain; and bilateral straight-leg raising to 30 degrees with pain. The VA examiner did not attempt the rotational test due to the severe pain expressed by the Veteran. The VA examiner noted he found the results of the Veteran's flexion and straight-leg raising tests curious insofar as when the Veteran was on the examining table with her legs fully extended she was able to grasp her shins with her knees extended, flexing her spine to at least 70 degrees. 

Upon physical examination of the Veteran's hips, the VA examiner noted no deformities, swelling or increased heat or redness. There was no tenderness of the hips themselves but there was tenderness to the posterior area of the hips. Range of motion involved flexion to 20 degrees with pain; extension to 30 degrees with pain; adducts to 40 degrees with pain; internal rotations to 45 degrees with pain; and external rotation to 45 degrees with pain. The VA examiner noted that the pain seemed to be in her lower back and not in her hips. X-rays of both hips were negative for any abnormalities. 

Based on the foregoing history and examination, the VA examiner made the following pertinent diagnoses: (1) chronic pain syndrome with symptoms vastly out of proportion to physical findings; (2) chronic low back strain without radiculopathy with evidence of mild L4-L5 degenerative disc disease (again symptoms out of proportion to physical findings); and (3) no evidence of hip pathology. 

In an August 2005 letter, Dr. S.G. stated he provided care to the Veteran since January 2005.  Based on the symptoms presented to him by the Veteran in addition to his medical examinations, Dr. S.G. concluded that it appears that the original injury and fall down the stairs in January 2004 created a sheer in the ligaments of the Veteran's sacroiliac joint, which has created a persistent myofascial pain syndrome that limits the Veteran's strength and activity and creates imbalances in ligamentous and muscle tension, that will manifest as the dysesthesias in her lower extremities worsens on the right side more than the left. 

Another August 2005 letter was submitted by Dr. R.M., D.O., a physician specializing in neuromusculoskeletal medicine.  He stated that he examined the Veteran in April 2005, June 2005 and August 2005 in response to the Veteran's complaints of chronic low back pain.  Based on the aforementioned examinations of the Veteran, Dr. R.M. concluded that the Veteran's chronic low back pain was secondary to the fall the Veteran experienced in January 2004 and further surmised that the Veteran will most likely suffer from low back pain for the rest of her life. Dr. R.M. further concluded that the Veteran will be unable to do a job that requires any kind of physical activity, and even if she obtains a desk job, she will still suffer from low back pain.  Dr. R.M. also concluded that the other symptoms she is experiencing, namely intermittent numbness or tingling in the legs, bilateral hip pain and hypersensitivity in the legs, are chronic problems secondary to the January 2004 fall down the stairs. 

A November 2005 VA radiology report diagnosed the Veteran with 11-degree levoscoliosis from disc levels T7 through L4.  A December 2005 VA MRI report revealed mild, fairly concentric, bulging of disc material with no spinal canal stenosis seen at disc levels L4-L5. No definite asymmetric focal protrusion of disc material was identified at disc levels L3-L4 and L5-S1. The Veteran was diagnosed with substantial pelvic tilt downward to the left in addition to lumbar levoscoliosis on the non-weight bearing frontal view.   The Veteran was also diagnosed with multilevel facet arthropathy and right-sided sacroiliac joint sclerosis suggestive of sacroilitis change. 

An April 2006 VA treatment record from a physiatrist indicated the Veteran was hypermobile in flexion, extension, side bend and rotation with no paraspinal spasm. 

The Veteran participated in a VA examination in July 2006.  The Veteran reported that she suffers from chronic low back pain, which she described as intense with radiation into both lower extremities described as burning and stinging in quality. The VA examiner noted the Veteran did not describe a true radicular dermatome. Examination of the Veteran's lower back revealed her pelvic crest to be horizontal with no discernible lumbar para-vertebral muscle spasm.  There was severe pain with light palpation up and down the Veteran's lumbar spinal area and the pain was intense with light pressure.  The Veteran's range of motion included forward flexion to 20 degrees with pain; hyperextension to zero degrees with pain; side bends to either side to 10 degrees with pain throughout; and bilateral straight leg raises was to 70 degrees with pain, but without radicular sign.  Rotation was not attempted by the VA examiner.  The VA examiner noted the results of this examination were vastly different than the findings made by the April 2006 VA physiatrist at which time it was noted that the Veteran was hypermobile in flexion, extension, side bending and rotation.  The VA examiner further noted that the Veteran was able to sit on the examining table with her legs extended with her hands grasping her ankles assuming a 75-degree flexion of the lumbar spine.  The VA examiner was unable to account for this dichotomy in examination results.  The VA examiner noted that the sensory exam was "all over the place" with no specific dermatomal specificity. Based on the history supplied by the Veteran and the results of the physical examination, the VA examiner diagnosed the Veteran with chronic pain syndrome of the lumbar spine without evidence of chronic low back syndrome with strong functional overlay. 

An April 2008 letter from Dr. P.K., M.D., indicated the Veteran continues to have trouble with daily low back pain and experiences intervals of increased pain with radiation to the posterior legs.  Dr. P.K. also noted the Veteran has had episodes of lower extremity numbness in association with her increased low back pain.  Dr. P.K. indicated the Veteran's most recent episode of increased low back pain with radiation occurred in February 2008. Dr. P.K. also provided that the Veteran had an MRI scan of her lower back, which revealed degenerative disc disease with chronic disc protrusion at the L4-L5 disc levels. Dr. P.K. also noted that the Veteran's daily life has been negatively impacted by her low back disability in that she has difficulty performing household chores like cleaning, she can only hold her children from a sitting position and she has to stand or change position every 30 minutes due to her lower back pain and radiating leg pains.

In November 2011 the Veteran underwent a VA Hip and Thigh DBQ.  The examiner relayed the Veteran's medical history, stated that the Veteran had chronic low back pain since her fall in 2004, and that the pain has radiated into both lower extremities without specific symptoms to the hips.  The Veteran reported that she did not suffer flare-ups.  Range of motion testing revealed right and left hip flexion to 120 degrees, with no evidence of painful motion and the Veteran was able to complete repetitive testing.  Muscle strength testing revealed a normal strength for the Veteran's left hip with active movement against some resistance for the Veteran's right hip.  Ankylosis of the left or right hip was deemed not present.  Degenerative or traumatic arthritis was not found in either the Veteran's left or right hip.  No functional impact was found by the examiner, and the examiner stated that the Veteran has chronic low back pain with complaints of radiation into both lower extremities, with no complaints to the hips.  X-Rays were negative for any pathology.  

In November 2011 the Veteran underwent a VA Spine DBQ.  The examiner stated that the Veteran suffers from degenerative disc disease and the Veteran reported flare-ups which required visits to the emergency room.  Range of motion testing revealed the Veteran had forward flexion to 60 degrees with painful motion for the entire motion.  After repetitive testing the Veteran's range of motion diminishes to 45 degrees.  The examiner found that the Veteran's functional loss to her thoracolumbar spine was pain on movement.  Pain and muscle spasm testing showed that the Veteran has localized tenderness, with severe low back pain with light touch, and deep palpation evokes excruciating pain response.  A reflex exam revealed normal responses from the Veteran's left and right ankle and hyperactive without clonus responses from the Veteran's right and left knee.  A sensory examination showed normal sensation to the upper thighs, thighs, knees, lower legs, ankles and feet.  The examiner determined that the Veteran does not suffer from radicular pain or other pains due to radiculopathy.  The Veteran was also found not to have other neurologic abnormalities such as, bowel or bladder problems or pathogenic reflexes.  Arthritis was not documented, and the examiner found that the Veteran has mild disc degeneration, though her symptoms are out of proportion to the physical findings.  The examiner was unable to determine with a degree of medical certainty that the Veteran's disability manifest into chronic pain in her hip.  The examiner opined that the Veteran's complaints should not limit her function and that no evidence of neurologic lumbar dysfunction existed.

Analysis:  The Board finds that since the evidence reflects the same symptomatology before August 2005 as it does after August 2005, the Veteran's 20 percent evaluation should extend to September 1, 2004.  The medical evidence received in August 2005, discusses the Veteran's low back condition in January 2005, and specifies that the Veteran's symptoms were related to her fall in January 2004 while on active duty.  Giving the benefit of the doubt to the Veteran, the record evidence establishes that the Veteran has exhibited low back symptoms which warrant a 20 percent disability rating for her chronic low back strain with lumbar degenerative disc disease, effective from September 1, 2004.

In order to warrant the next higher evaluation, the evidence must show a forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Because the medical evidence of record has not at any time during the pertinent appeals period shown the presence of a limitation of motion even close to that contemplated by the Schedule, as the Veteran's flexion has only decreased to 40 degrees at her worst, nor has there been any indication of favorable or unfavorable ankylosis, the Board finds that the Veteran is not entitled to an evaluation in excess of 20 percent for her low back condition.  The Board notes the examination results from June 2005, and July 2006 which revealed forward flexion between 10 and 30 degrees, and to 20 degrees with pain, however the examiners on both occasions found that when observed during the exam, the Veteran was able to perform forward flexion of her spine to 70 degrees and 75 degrees when she was sitting on the examination table with her legs fully extended while grasping her shins (and her ankles).  In assessing this discrepancy in the range of  motion results, the Board attaches more probative and persuasive value to the medical determinations that the Veteran had forward flexion to 70 and 75 degrees, respectively, made by the examiners, because they were based on medical expertise and what the examiners objectively observed of the Veteran's actions and movements as she used her spine freely and spontaneously while on the exam table (in the plane of forward flexion), as opposed to her orchestrated maneuvers of forward flexion on range of motion testing.  38 C.F.R. § 3.159(1).  Hence, the Veteran's functional disability picture more closely relates to the limitation of motion contemplated by the 20 percent criteria of Diagnostic Code 5237.

Furthermore, the Board takes notice of the Veteran's complaints of daily pain and finds that she is competent to testify as to the severity of her low back pain during and after service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, her statements are presumed credible, as her complaints of pain have remained consistent in both her lay testimony and the medical record.  However, her current evaluation of 20 percent, which is above the minimum compensable rating of 10 percent, already takes pain into consideration in accordance with 38 C.F.R. § 4.59, in which it states that it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Therefore, the Veteran's current rating of 20 percent appropriately contemplates the scope of her complaints of her pain to her chronic low back strain with lumbar degenerative disc disease, at least for the period from September 1, 2004.

With regard to Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the evidence shows that the Veteran consistently reported symptoms of radiating pain, numbness, and tingling down her lower extremities, with pain in her hips.  Lay statements and medical reports show consistent complaints of pain with radiating tingling from the Veteran's back to her lower extremities throughout the entire period on appeal.  Complaints of burning and stinging to the Veteran's back are also of record.  The Veteran has consistently stated that she exhibits pain in her hips before, during, and after her pregnancy.

While the VA examiner in November 2011 was unable to ascertain whether or not the Veteran's chronic low back strain with lumbar degenerative disc disease created pain or numbness in the Veteran's lower extremities, ample private evidence argues that a relationship exists.  The August 2005 letter from Dr. S.G argued that the Veteran would experience imbalances in ligamentous and muscle tension that will manifest as the dysesthesias in her lower extremities due to her injury in 2004.  The August 2005 letter from Dr. R.M. also concluded that the symptoms the Veteran experiences, namely intermittent numbness or tingling in the legs, bilateral hip pain and hypersensitivity in the legs, are chronic problems secondary to the January 2004 fall down the stairs.  The April 2008 letter from Dr. P.K., M.D, further stated that the Veteran suffered from numbness and pain to her extremities which radiated from her back.

Thus, given the objective medical evidence of record, paired with the lay statements made by the Veteran, the Board resolves all doubt in favor of the Veteran and finds that her chronic low back strain with lumbar degenerative disc disease produces objective neurological manifestations in both her left and right lower extremities.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  Because the Veteran's neurological manifestations are wholly sensory in nature as determined by the November 2011 Spine DBQ, the Board finds that the Veteran's neurological impairment is no more than moderate in nature for each extremity.  Therefore, a 20 percent rating, but no higher, for the right and left extremity is granted.  38 C.F.R. § 4.124a, Diagnostic Code 8620.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1)(2011); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule. If so, the rating schedule is adequate and an extraschedular referral is not necessary. If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not identify any factors which may be considered to be exceptional or unusual with respect to the Veteran's service-connected chronic low back strain with lumbar degenerative disc disease.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria. The Veteran's pain, tinging, numbness, radiation and limited range of motion with painful motion are adequately contemplated by the rating criteria under Diagnostic Codes 5237 and 8620.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the thoracolumbar disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Thus, referral of this issue to the appropriate VA officials for consideration of extraschedular evaluations is not warranted in this case.


ORDER

An initial 20 percent rating, but not higher, for chronic low back strain with lumbar degenerative disc disease, from September 1, 2004, is granted, subject to the law and regulations governing the payment of monetary benefits.

A separate 20 percent rating, but no higher, for neurological impairment of the right lower extremity, from September 1, 2004, is granted, subject to the law and regulations governing the payment of monetary benefits. 

A separate 20 percent rating, but no higher, for neurological impairment of the left lower extremity neuritis, from September 1, 2004, is granted, subject to the law and regulations governing the payment of monetary benefits. 




____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


